DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 08/07/2022 to Examiner's Non-Final communication on 05/26/2022. 
Claims 1-20 have been examined in this application. 
No new information disclosure statement (IDS) has been filed.

Response to Arguments
Applicant's arguments, filed 08/07/2022, pages 9-10, regarding claim rejections under 35 U.S.C. §101 have been fully considered but are not persuasive. 
Applicant argues that the claims provide “an improvement in the handling of returns in a cryptographic wallet by improving cryptographic asset stability and utility value. (See Specification, 37-39.) Therefore, Applicants submit that the present claims recite a practical application that improves that operation of computer (i.e., the cryptographic wallet and asset transfer system) and are hence patent eligible subject matter.”
The Examiner respectfully disagrees. The claims amount to nothing more than an abstract idea directed to issuing or returning of an asset value or funds to an account without significantly more; Step-2A, latest PEG 2019 guidance (“guidance”). 
The abstract idea is characterized under certain methods of organizing human activity. Under this category, the claims are further categorized under fundamental economic principles including mitigating risk and commercial interactions including sales activities and business relations. 
The insuring of a refund as a result of freezing an account and unfreezing the account after linking the refund value to an account where the refund is to be sent and finally providing the refund to the account summarizes fundamental economic principles linked to mitigating risk. As the Specification discloses, the risk is in receiving the said refund and one way to insure the refund is received is to freeze the account from which the refund is to be issued to insure the refund is provided to the rightful account. Such securing of the refund defines the mitigation of risk under fundamental economic principles. 
Furthermore, the issuing of the refund is the equivalent of a sales activity because in sales or commercial interactions, an account must have enough funds in order for the sale activity to take place. For instance, funds must be present and said funds are secured by temporarily freezing these funds to insure the funds are allocated to an account associated with a sale/transaction.   

Applicant fails to provide substantial arguments as to why the claims as a whole are not directed to an abstract idea. Instead, Applicant merely continues to state that the claims are patent eligible because the claims improve the operation of a computer. 

The claims do not improve a functioning of a computer. The claims also fail to recite additional elements that integrate the exception into a practical application; Step-2A prong 2; see also guidance and MPEP. The additional elements recited in the claim are generic and recited at a high level of generality, carrying out generic computer functions such as sending and receiving data and analyzing data in order to output a result. More importantly, the additional elements merely automate the abstract idea. Contrary to the Applicant’s arguments that the Examiner has not provided appropriate rational for why the claims are abstract, the Examiner is providing a step by step analysis of why the claims amount to an abstract idea in accordance with the MPEP and the latest 2019 PEG Guidance. 
Applicant simply argues that the “claims recite ‘building a transaction set’ and using the transaction set to provide an improvement in the handling of returns in a cryptographic wallet by improving cryptographic asset stability and utility value. Apart from making an unsupported allegation, the Examiner has not provided any rationale as to why the claimed transaction set does not provide the identified improvement to computer technology.”
Building of a transaction set is broad and does not provide any technical elements as to how said “building a transaction set” results in the Applicant’s conclusion that it somehow improves the functioning of a computer. The “building a transaction set” can simply mean that the transaction information is generated, wherein the information is not specific or generated in a unique special way that could result in a practical application even if the claims were determined to amount to an abstract idea. The building of a transaction set is so broad that it does not incorporate any technical elements that would deem such a claim limitation as amounting to a practical application. Applicant can review examples issued along with the 2019 PEG Guidance in order to see how claims as a whole are determined to be patent eligible versus claims that are not patent eligible because the claims broadly capture elements that as a whole amount to an abstract idea and fail to include additional elements that result in a practical application. Also, the examples further establish how claims can recite elements that as a whole amount to significantly more than an abstract idea. 
The claim elements do not amount to significantly more than the abstract idea; Step-2B. The additional elements in the claims, individually or in combination fail to amount to significantly more. The computer for instance, the server, the cryptographic asset interchange service, the cryptographic wallet, building a transaction set, and the like as recited in the claims do not improved in anyway nor is the functioning of the computer. The claims do not provide an improvement in another technology or field. 
The dependent claims further describe the abstract idea. They do not include any additional elements that would integrate the abstract idea into a practical application or amount to significantly more than an abstract idea. 
Claim 3 for instance recites “locating, by the computer, the smart contract on a public blockchain platform.” The blockchain platform, an additional element, does not actually do anything. Even if it did, the additional element is recited at a high level of generality. 
The claims are not patent eligible. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cryptographic asset interchange service configured to return…” in claims 7-11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 7, 11-12, and 16 the claims recite “the computer.” There is insufficient antecedent basis for the limitation in the claims.
Claim limitation “cryptographic asset interchange service configured to return…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure associated with performing the function is not clear in the Specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea of issuing of an asset / funds to an account without significantly more. 
The abstract idea is characterized under certain methods of organizing human activity. Furthermore, the abstract idea explicitly captures the following sub-groupings under certain methods of organizing human activity: fundamental economic principles including mitigating risk and commercial interactions including sales activities and business relations.
Fundamental economic principles include settlement of a transaction including a refund transaction. Issuing of a refund requires the building of a transaction similar to a standard transaction. When all information is gathered, i.e. building a transaction set, then the transaction can be executed. The freezing and unfreezing of the asset can be associated with the requirement that during a standard transaction, the purchaser is determined as having appropriate funds to conduct the transaction and such funds are held, paused, frozen, or held in escrow until the transaction is complete in order to insure the seller obtains the appropriate funds. The claims are much like the above example where the funds are frozen and unfrozen when the funds are associated with an account that is do to receive the funds. The transaction continues by building a transaction, wherein data is compiled to allow for the refund to occur and finally issuing of the refund is made much like funds are issued to a seller when a buyer purchase a product.

Claim 1 for instance recites, in pertinent part:
A method, comprising:
sending… an instruction temporarily… freezing a… wallet, the… contract controlling a return of a value of an asset to the… wallet based on a distributed frequency and a return profit-sharing algorithm;
unfreezing… the… wallet in response to… appending both the value of the asset and an address of the… wallet to a dictionary…; 
building a transaction set for the… wallet based on information associated with the… wallet, the distribution frequency, and the return profit-sharing algorithm; and
sending… the transaction set to a… service; and
returning… the value of the asset to the… wallet as specified in the transaction set. 

The judicial exception is not integrated into a practical application. The claims recites the following additional elements: a computer, smart contract, cryptographic wallet, instruction, cryptographic asset interchange service, non-transitory computer readable medium, memory, one or more instructions, and a processor. The additional elements are recited at a high level of generality, performing generic computer functions of sending data, receiving data, generating data, and causing an output. The additional elements merely automate or process the abstract idea. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The following additional elements in the dependent claim, public blockchain platform, and an address, do not integrate the abstract idea into a practical application or result in significantly more than the abstract idea. Claim 3 for instance recites “locating, by the computer, the smart contract on a public blockchain platform.” The blockchain platform, an additional element, does not actually do anything. Even if it did, the additional element is recited at a high level of generality. 
The claims are not patent eligible. 

References
Reference KR 2019/0124938A to David An. (David) teaches settlement of a transaction using digital purse or wallet, wherein when a user enters into a transaction the user’s wallet and specified transaction amount is frozen or locked. The locking of the funds is to insure that the user entering into the transaction does not double spend the amount or enter into another transaction that will result in the first transaction not being executed for lack of funds. Double spending is well settled in the art. 
Also, David also teaches secure means to settle the transaction. More importantly, David teaches determining the terms of the contract associated with a transaction to determine if the held amount of funds at the end of the transaction is equal to the original transaction amount (the amount held/frozen). If the amount is different than the agreed initial amount, then a refund could be provided to the user that entered into the transaction. 
David incorporates fundamental business transaction practices including settling transactions, associating a contract with a transaction, analyzing contract terms with final transaction details to determine whether a refund is appropriate, and so on and incorporates these practices in a digital manner. 

Chinese Patent 110024422 to Smith et al. (Smith) teaches using algorithms in the settlement of transactions. Such algorithms include cost function algorithms. As Smith details, “Cost function can be applied to the node in the IOT market because, in the example, the cost evaluation may include the field deployment and provide IOT device cost. evaluating cost may include an energy of e.g. operation device, data transmission, and a storage device, operation, and maintenance cost. evaluating cost can include the cost of these devices in a wide variety of infrastructure deployment plus the cost operating profit. In an example, the profit may refer to the range of lower and higher can generation region by each party using negotiation.” 
Smith also teaches providing a refund based on determining whether a remaining unused token amount is remaining. Smith also teaches utilizing various profit determination calculations to determine a profit output and include such output in the determination of the settlement of the transaction. 
Additional  references cited throughout prosecution and those included in the latest updated search (including non-patent literature, and foreign references) teach various elements of settling transactions using various algorithms and frequencies tied to digital wallets. However, the combination of the claim limitations as recited in the latest filed claims is not determined as being taught by the references cited or relied upon. The references do not teach the claimed limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/            Primary Examiner, Art Unit 3685